UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2015 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 001-34036 91-1650317 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 70 West Madison Street Chicago, Illinois 60602 (Address of Principal executive offices, including Zip Code) (312) 861-5900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure John Bean Technologies Corporation has posted a new investor presentation to its website. Slides for the investor presentation are attached hereto as an exhibit to this report and are incorporated herein in their entirety by this reference. These slides may also be accessed at the Company’s website (www.jbtcorporation.com ). This information is being furnished under Item7.01 of Form 8-K and is not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. The posting and furnishing of this information is not intended to, and does not, constitute a determination by John Bean Technologies Corporation that the information is material or that investors should consider this information before deciding to buy or sell John Bean Technologies Corporation securities. Item9.01. Financial Statements and Exhibits (d) Exhibits: John Bean Technologies Corporation Technology Day Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOHN BEAN TECHNOLOGIES CORPORATION By: /s/ Megan J. Rattigan Dated: March 5, 2015 Name: Megan J. Rattigan Title: Vice President, Controller, and duly authorized officer
